Citation Nr: 0211720	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-18 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee disorder.  

2.  Entitlement to a higher rating for a service-connected 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January 1950 to 
January 1954 and from June 1954 to July 1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1999 RO decision which denied service 
connection for a claimed right knee disorder and which 
granted service connection and assigned a 10 percent rating 
for a bilateral hearing loss.  

The veteran continues his appeal for service connection for 
the claimed right knee disorder and for a higher rating for 
the service-connected hearing loss.  

It is noted that, in the May 1999 decision the RO, also 
denied service connection for tinnitus.  The veteran appealed 
this determination.  However, as the RO in a May 2001 
decision granted service connection for tinnitus, this issue 
is not before the Board for appellate review.  

The Board also notes that the veteran initiated an appeal of 
a September 2000 RO decision which denied service connection 
for arthritis involving multiple joints.  

However, the veteran did not perfect his appeal with the 
filing of a timely Substantive Appeal following issuance of a 
Statement of the Case in May 2001.  Therefore, this issue is 
not before the Board for appellate review.  

The present appeal is before the undersigned Member of the 
Board who has been designated to make the final disposition 
of this proceeding for VA.



REMAND

A review of the record shows that, in recent years, the 
veteran has received treatment pertaining to his knee and 
hearing loss from a family doctor (Dr. Harry Floyd) and the 
VA (Dorn Medical Center in Columbia, South Carolina).  As the 
veteran may still be receiving treatment from these medical 
providers as well as others, an effort should be made to 
obtain any recent treatment records pertaining to his claims.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally, on his VA Form 9, Appeal to Board of Veterans' 
Appeals, received at the RO in August 2000, the veteran 
indicated that he desired a personal hearing at the RO before 
the local hearing officer.  The RO scheduled him for a 
hearing on January 11, 2001.  

On that date, the RO's Decision Review Officer held a 
conference with the veteran and his representative.  There 
was no indication that the RO notified the veteran that the 
conference was held in lieu of a personal hearing or that the 
veteran agreed to the conference in place of a hearing.  

Upon receipt of the claims folder and review of the file, the 
Board in an August 2002 letter to the veteran sought 
clarification of his request for a hearing at the RO, 
inquiring whether he wished to appear for a hearing before a 
hearing officer at the RO or whether he no longer desired a 
hearing.  The veteran responded that he desired a hearing at 
the RO before a local Hearing Officer.  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)).  The revisions to 
the regulations provide that a Member of the Board may remand 
a case to the RO in order to correct a procedural defect.  

It is also noted that it is the policy of the Board to remand 
issues such as have been presented in this case.  See 
Chairman's Memorandum 01-02-01, para. 9(c)(5) (Jan. 29, 
2002), noting that a local Hearing Officer hearing is one of 
the actions that must be accomplished at the RO level on 
account of current law requiring it.  Therefore, the Board 
has determined that remand of the issues is required.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where he has 
received examination or treatment for the 
claimed right knee disorder and his 
service-connected bilateral hearing loss 
for the period of January 1999 to the 
present.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records that are not 
already of record.    

2.  The RO should take appropriate steps 
to contact the veteran in order to 
schedule him for a personal hearing 
before a local hearing officer at the RO.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claims and, if the decision 
remains adverse to the veteran, provide 
him and his representative with a 
Supplemental Statement of the Case and 
the applicable time to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  



